DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, “the first lateral direction,” “a lateral direction opposed to the first lateral direction” and the “a component in a lateral direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
Claims 1-9 and 21-30 from the amendment of March 28, 2022 are being examined. Claims 11-20 are cancelled.
The amendments to the claims have resolved the claim objections from the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fan, said fan, said compressor section and said turbine section rotating about an axis of rotation.” It is not clear what “rotating” about an axis of rotation means. The fan rotates about an axis of rotation as it turns. The compressor section and turbine section include components, such as compressor blades and turbine blades that rotate about an axis of rotation. However, the “compressor section” and “the turbine section” also include stationary components that don’t rotate about the axis of rotation. Thus, the limitation is unclear.
	Claim 1 includes the limitation “said nacelle being formed with camber so as to be curved in a first plane away from said axis of rotation in a first lateral direction, and an engine mount structure extending from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane, and having a component in a lateral direction that is opposed to said first lateral direction.” It is unclear what is the relationship between the first lateral direction and the lateral direction that is opposed to the first later direction. In particular, it is unclear what opposed means. Further, it is unclear what component of the mounting structure is in the lateral direction.
Claim 1 includes the limitation “said nacelle being formed with camber so as to be curved in a first plane away from said axis of rotation in a first lateral direction.” It is unclear what camber means in this limitation. Claims 2-10 and 21-30 depend from claim 1.
In their Remarks of March 28, 2022, Applicant argues that this limitation is referring to a “camber line” and references paragraph 53 of Applicant’s specification, which discloses 
“The nacelle 106a is provided with camber 122. Essentially camber means that a center point of the nacelle 106a is not formed on a straight line parallel relative to the axis of rotation X of the gas turbine engine 105, in a plane which is parallel to the horizontal, and extending through the axis of rotation X. As can be appreciated, the line of camber 122 extends away from the fuselage 102. While the line of camber 122 is shown as a simple curve in this Figure and in practice it may be much more complex. In one example the line of camber may be similar to those of super critical airfoils.” Applicant uses this definition distinguish their claim over the prior art.
First, the definition defines camber as “a center point of the nacelle 106a is not formed on a straight line parallel relative to the axis of rotation X of the gas turbine engine 105, in a plane which is parallel to the horizontal, and extending through the axis of rotation X.” However, the claim recites “said nacelle being formed with camber so as to be curved in a first plane away from said axis of rotation.” Thus, Applicant’s definition in specification is related to a plane which is parallel to the horizontal and extending  through the axis of rotation X. However, Applicant’s claim said the camber is defined in a first plane away from said axis of rotation. It is unclear how the camber defined in a plane that is away from the axis of rotation can be the same camber as defined in a plane through the axis of rotation. If the plane is away from the axis of rotation, as claimed, it doesn’t appear to be the same camber as the disclosed in the specification.
Second, Applicant argues that the claim limitation, “said nacelle being formed with camber so as to be curved in a first plane away from said axis of rotation in a first lateral direction” is referring to a “line of camber” and the prior art doesn’t teach a “line of camber” as defined in Applicant’s specification in ¶53. The claims don’t recite of a line of a camber. Further, from the definition in Applicant’s specification it is unclear what the line of camber would be. In ¶53, the definition states “a center point of the nacelle 106 is not formed on a straight line parallel relative to the  axis of rotation.” However, a center point it is a relative term. It implies a measurement between two points. However, the two points used to define the center point are not defined in the specification. Thus, Applicant’s definition of camber and a camber line is indeterminate.
Applicant does mention an airfoil in ¶53. The aviation dictionary,  https://aviation_dictionary.en-academic.com/4456/mean_camber_line, defines the mean camber line as “a line joining the leading and trailing edges of an airfoil equidistant from the upper and lower surfaces. The mean camber line determines the characteristics of the airfoil.” In an airfoil, the camber line is determined by determining a leading edge and a trailing edge of the airfoil and drawing a chord line between the leading edge and the trailing edge and measuring a distance perpendicular to the chord line between the upper curve above the chord line and the lower curve below the chord line. The midpoint of these distances as measured along the chord line establishes the camber line. 
However, if one attempts apply this definition to a nacelle, it is unclear how it is to be applied. A nacelle differs from an airfoil in that a nacelle is an object of revolution. In a 2-d cross-section of an airfoil, the leading edge and trailing edge are physical locations on the air foil. In a 2-d cross section of a nacelle, it is unclear where the leading edge and the trailing edge are to be defined.
 If one looks at Applicant’s Figs. 3E, it appears as if the camber line is defined relative to the axis of rotation, X, where the axis of rotation is a chord line if an airfoil analogy is used. Thus, the locations where the axis of rotation meets, X, and intersects the cross section of a nacelle in a plane through the axis of rotation appears to define a leading edge and trailing edge for the purposes of determining a camber line for the nacelle. However, because the nacelle is a body of revolution and axis of rotation passes through a center of the nacelle, the axis of rotation X doesn’t actually intersect a leading edge and a trailing edge of the nacelle that is a physical location on the nacelle. 
Examining Fig. 2B, if one tries to use the axis of rotation as a chord line for the purposes of determining the camber line of the nacelle 106a, as is done with a traditional airfoil, the airfoil analogy doesn’t work because the trailing edge as defined where the axis of rotation intersects the nacelle is not the actual trailing edge of the nacelle. As shown in Fig. 2B, because of the scarf angle on the outlet to the nacelle, the actual trailing edge of the nacelle extends axially beyond where the axis of rotation X intersects the cross section of the nacelle. In an airfoil analogy for determining the camber line, the leading edge and the trailing edge of the airfoil are the most axially forward point and the most axially rearward point of the airfoil cross section. Thus, an airfoil analogy doesn’t appear applicable to the nacelle 106a in Fig. 2B.
In Fig. 2B, it is noted that a camber line 122 is drawn between the locations where the rotation axis, X, intersects the cross section of the nacelle 106. However, it is unclear how the distances are being determined. The nacelle appears to be symmetric above and below the axis of rotation along most of the axis of rotation. Thus, if an airfoil analogy were being used, then the camber line and the axis of rotation would be lie on top of one another along a significant portion of the camber line. However, this is not what is shown in the Figure. So, it is unclear, how the camber line 122 is being determined. 
Further, in Fig. 2B, it is unclear how the camber line accounts for the end portion of the nacelle that extends axially beyond the location where the axis of rotation, X, intersects the end portion of the 2-d cross section of the nacelle. The camber line is shown to lie on top of the axis of rotation at this intersection location. However, the shape of the camber line doesn’t appear to be consistent with the shape of the nacelle. It appears applicant has drawn a camber line that has no physical connection to the geometry of the nacelle, which makes it difficult, without a definition of how the camber line is being determined for a nacelle, to determine what the camber line means (As discussed above, Applicant discloses the camber line is at a center point of the nacelle but doesn’t define what is the center point of the nacelle.)
Examining Fig. 2C, if an airfoil analogy is applied, the leading edge and trailing edge for the purposes of determining the chord line and the camber line could be defined where the axis of the axis of rotation intersects the cross section of nacelle 106B as these locations are the axially most forward and axially most rearward points on the nacelle cross section. However, as shown in Fig. 2C, the nacelle cross section appears to be symmetric about the axis of rotation. Thus, if the axis of rotation were used as the chord line in an airfoil analog, the camber line and chord line (axis of rotation X in this case), would lie on top of one another. However, in Fig. 2C,  a camber line 122 is drawn between the locations where the rotation axis, X, intersects the cross section of the nacelle 106. However, it is unclear how the distances are being determined. The nacelle appears to be symmetric above and below the axis of rotation along most of the axis of rotation. Thus, if an airfoil analogy were being used, then the camber line and the axis of rotation would be lie on top of one another at least with respect to the geometry shown in Fig. 2C. However, this is not what is shown in the Figure. So, it is unclear, how the camber line 122 is being determined.
Thus, for the reasons above, it is unclear what the limitation “said nacelle being formed with camber so as to be curved in a first plane away from said axis of rotation in a first lateral direction” means. Merriam-Webster on-line dictionary, https://www.merriam-webster.com/dictionary/camber, defines camber as 1: a slight convexity, arching, or curvature (as of a beam, deck, or road) or 2: the convexity of the curve of an airfoil from the leading edge to the trailing edge. As discussed above, it is unclear how the second definition of camber related to an airfoil can be applied to a nacelle. Thus, for the purposes of examination, camber is being applied as curvature related to an outer surface of the nacelle. 
Claims 8, 25 and 29 recite said outer nacelle is formed to be non-perpendicular to said axis of rotation at a trailing edge of said outer nacelle. The measurement of an angle requires two lines. The first line appears to be an axis of rotation. It is unclear, as claimed, what is the second line. Further, for the case where the outlet has a scarf angle as shown in FIG. 2B, it is unclear as to how the trailing edge of the nacelle is defined as the axial trailing edge distance varies circumferentially.
Claim 9 and 30 recites said outer nacelle is formed to be perpendicular to said axis of rotation at a trailing edge of said outer nacelle. The measurement of an angle requires two lines. The first line appears to be an axis of rotation. It is unclear, as claimed, what is the second line. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 9, 21, 22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorehead (US 4,044,973).
Regarding claim 1, as best understood, Moorehead teaches a gas turbine engine (32, Fig. 1) and engine mount structure (Annotated Fig. A) comprising: a core engine including a compressor section, a combustor section and a turbine section mounted within a core engine housing; a fan, said fan rotating about an axis of rotation (Annotated Fig. A), said compressor section and said turbine section including components that rotate about the axis of rotation (Col. 5:26-46); an outer nacelle (60, Fig. 2) surrounding said fan (Fig. 2), and being spaced from said core engine housing to define a bypass duct, said fan delivering air into said bypass duct and into said core engine housing (Fig. 2, Col. 5:43-46 teaches a large diameter, high bypass fan (not shown) is surrounded by a fan casing 54 adjacent the forward end of 45 the turbine casing 50); and said outer nacelle being formed with camber so as to be curved in a first plane (Annotated Fig. A, the first plane is not tied to any structure of the engine. Hence, a first plane is selected that forms an angle of 30 degrees with the support structure. However, many such first planes can be selected which meet the limitations of claim 1) away from said axis of rotation in a first lateral direction (Fig. 2 shows the outer nacelle is curved relative to the axis of rotation, as discussed above with respect to the 112 rejection, Merriam-Webster defines camber as curvature) and an engine mount structure (Annotated Fig. A) extending from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane (30 degrees, Annotated Fig. A), and the outer angle having a component in a lateral direction that is opposed to said first lateral direction (In Annotated Fig. A, engine mount structure extends from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane, which is similar to what is shown in Figs. 3A, 3D and 4 of Applicants specification. Hence, the engine mount structure will have a component in a lateral direction that is opposed to said first lateral direction).

    PNG
    media_image1.png
    666
    597
    media_image1.png
    Greyscale

Regarding claim 2, Moorehead teaches the invention as claimed and discussed above and Moorehead further teaches said angle away from said axis of rotation said angle being between 30 and 50 degrees (30 degrees, Annotated Fig. A).
Regarding claim 3 and 21, Moorehead teaches the invention as claimed and discussed above for claim 2 and 1, respectively and Moorehead further teaches said outer nacelle including D-doors which can be pivoted outwardly away from said core housing to provide access to inside said engine (Annotated Fig. A).
Regarding claims 4 and 22, Moorehead teaches the invention as claimed and discussed above for claims 3 and 1, respectively and Moorehead further teaches at least one of said D-doors has an attachment that provides a support for maintenance workers when said D-doors are in an open position (Annotated Fig. A, when the lower D-door is open, a maintenance worker can use element 166 for support.).
Regarding claims 9 and 30, Moorehead teaches the invention as claimed and discussed above for claims 3 and 1, respectively, and Moorehead further teaches said outer nacelle is formed to be perpendicular to said axis of rotation at a trailing edge of said outer nacelle (Fig. 2, shows perpendicular line drawn the trailing edge of the nacelle). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 23, 24, 26,  27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,044,973) in view of Suciu (US 2009/0056343).
Regarding claim 5,  23 and 26, Moorehead teaches the invention as claimed and discussed above for claim 3, 21 and 1, respectively, and Moorehead further teaches a second plane is defined perpendicular to said first plane (Annotated Fig. A) and also extending through said axis of rotation, and said engine mount structure being on one side of said second plane and engine accessories 56 driven by said turbine section is positioned on a second side of said second plane (Annotated Fig. A). 
Moorehead doesn’t teach the engine accessories include an accessory gearbox. 
Suciu teaches the engine accessories include an engine gearbox (¶44, ¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine accessories of Moorehead have an accessory gear box, as taught by Suciu in order to allow the engine accessories to receive power.
Regarding claim 6,  24 and 27, Moorehead in view of Suciu teaches the invention as claimed and discussed above for claims 5, 23 and 26, respectively. Moorehead doesn’t teach the engine accessories include an oil tank. 
Suciu teaches the engine accessories include an oil tank (¶44, Fig. 7B). 	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine accessories of Moorehead in view of Suciu further have an oil tank, as taught by Suciu in order to allow the engine to be properly lubricated.
Regarding claim 7 and 28, Moorehead in view of Suciu teaches the invention as claimed and discussed above for claim 6 and 26, respectively. Moorehead doesn’t teach a pre- cooler is provided in a side of said second plane from which engine mount structure extends.
Suciu teaches air-oil coolers (Fig. 5C) located adjacent to the engine mount structure 12. The engine mounting configuration with this placement of the air cooler minimizes intermediate case distortion (¶43-¶45.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Moorehead have a pre- cooler is provided in a side of said second plane from which engine mount structure extends, as taught by Suciu in order to minimize the intermediate case distortion.
Claims 8, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,044,973) in view of Dun (US 2004/0140397).
Regarding claims 8, 25 and 29, Moorehead teaches the invention as claimed and discussed above for claim 3, 21 and 1, respectively. Moorehead doesn’t teach wherein said outer nacelle is formed to be non-perpendicular to said axis of rotation at a trailing edge of said outer nacelle.
Dun teaches a scarf nozzle for a gas turbine engine (Fig. 1). The Scarf nozzle is configured to allow the nacelle to be integrated closer to a wing without adversely affecting the pressure gradient between the nacelle and the wing. In doing so, the scarf nozzle at least delays the onset of adverse pressure gradients and the formation of Shock waves between the wing and the nacelle and between the wing and the exhaust plume (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Moorehead have said outer nacelle formed to be non-perpendicular to said axis of rotation at a trailing edge of said outer nacelle., as taught by Dun, in order to allow the engine to be integrated closer to the adjacent structure and avoid adverse pressure gradients near the engine.
Response to Arguments
In regards to the limitation, “said nacelle being formed with camber so as to be curved in a first plane away from said axis of rotation in a first lateral direction,” Applicant argues that the nacelles in the prior art are not formed with “camber” such that a camber line is generated in the manner described in the specification. To this end, Applicant recites paragraph 53 of their application. As discussed above in detail with respect to the 112(b) rejection, the claims don’t include a camber line. Further, Applicants claim is inconsistent with a camber line as defined in Applicant’s disclosure. In addition, based upon Applicant’s disclosure, it is unclear what meaning to assign to a “camber line.”
Applicant argues that in the first plane selected for the rejection there is no line of camber defined in what the Examiner selects as the first plane, and certainly not one in that is curved in the first plane. In the rejection, as shown in Fig. 2, the curvature of the outer surface of the outer nacelle is being used as the camber. Again, the claims don’t recite a “line of camber” and is not clear from the Applicant’s specification what a line of camber means. Thus, Applicant’s arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741